Exhibit 10.2

 



Execution Version

 







AMENDMENT NO. 1

TO

REGISTRATION RIGHTS AGREEMENT

 

September 30, 2019

 

Reference is hereby made to that certain Registration Rights Agreement, dated as
of July 10, 2019 (the “Registration Rights Agreement”), by and among Franchise
Group, Inc. (f/k/a Liberty Tax, Inc.), a Delaware corporation (the “Company”),
and the parties listed on Schedule 1 thereto (the “Investors”).

 

WHEREAS, the Company and the Vintage Group Members desire to amend the
Registration Rights Agreement pursuant to this Amendment No. 1 (this
“Amendment”) in accordance with Section 3.12 thereof; and

 

WHEREAS, capitalized terms used herein but not defined shall have the meaning
set forth in the Registration Rights Agreement.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements herein contained and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:

 

1.      Amendment.

 

(a)                The definition of “Company” in the preamble to the
Registration Rights Agreement is hereby amended and restated in its entirety to
refer to Franchise Group, Inc. (f/k/a Liberty Tax, Inc.).

 

(b)                The definition of “Certificate of Designation” in Section 1.1
of the Registration Rights Agreement is hereby amended and restated in its
entirety as follows:

 

“Certificate of Designation” means that certain Certificate of Designation
providing for the designations, powers, preferences, rights, qualifications,
limitations and restrictions of the Voting Non-Economic Preferred Stock, which
Certificate of Designation was approved by the Board of Directors and the
special committee of independent directors of the Board of Directors and filed
by the Company with the Secretary of State of the State of Delaware on or prior
to the date hereof pursuant to the Business Combination Agreement, as such
Certificate of Designation may be amended, restated or otherwise modified from
time to time, together with any Certificate of Increase adopted or approved in
respect of such Certificate of Designation.

 

(c)             The definition of “Former Buddy’s Members” in Section 1.1 of the
Registration Rights Agreement is hereby amended and restated in its entirety as
follows:

 

“Former Buddy’s Members” means the former members of Buddy’s as of immediately
prior to the consummation of the Merger. A list of the Former Buddy’s Members is
set forth on Schedule 1(B).

 



 

 

 

(d)             The definition of “Registrable Shares” in Section 1.1 of the
Registration Rights Agreement is hereby amended and restated in its entirety as
follows:

 

“Registrable Shares” means, at any time, (i) the shares of Common Stock that
were purchased by Tributum, L.P., pursuant to the Vintage Subscription
Agreements and that are beneficially owned by Tributum, L.P. (or another Vintage
Group Member as a result of a Transfer of such shares by Tributum, L.P., to such
other Vintage Group Member), (ii) the shares of Common Stock that are purchased
by any Vintage Group Member pursuant to any subscription agreement, equity
commitment or similar agreement between such Vintage Group Member and the
Company, (iii) the shares of Common Stock issued or issuable by the Company upon
a redemption of New Holdco Units and shares of Voting Non-Economic Preferred
Stock by New Holdco and the Company, respectively, pursuant to the A&R New
Holdco LLC Agreement and the Certificate of Designation, (iv) any shares of
Common Stock that were purchased by the Investors with the proceeds from the
Debt Financing or any amounts distributed thereto by New Holdco in connection
with the tender offer contemplated by the Business Combination Agreement and (v)
any shares of capital stock or other equity securities issued in exchange for or
in substitution of a dividend or distribution on any shares of Common Stock
referred to in the immediately preceding clauses (i), (ii), (iii) and (iv), but
excluding any such shares of Common Stock (including shares of Common Stock
issuable upon a redemption of New Holdco Units and shares of Voting Non-Economic
Preferred Stock)  that have, after the date hereof, been Transferred pursuant to
(a) a registration statement or valid registration exemption under, and in
compliance with the requirements of, the Securities Act such that such shares
are freely tradeable or (b) Rule 144 under, and in compliance with the
requirements of, the Securities Act.

 

(e)             A new Section 3.13 is hereby added to the Registration Rights
Agreement as follows:

 

3.13       Third Party Beneficiaries. Each Vintage Group Member that is not an
Investor is an express third party beneficiary of this Agreement (including with
respect to all rights of the Vintage Group Members under this Agreement).

 

(f)              Schedule 1(A) and Schedule 1(B) of the Registration Rights
Agreement are hereby amended and restated in their entirety as follows:

 

A. Vintage Group

 

Name and Address  

Shares of

Common Stock

 

Tributum, L.P.
c/o Vintage Capital Management
4705 S. Apopka Vineland Road
Suite 206
Orlando, FL 32819
Attention: Brian R. Kahn
Email: bkahn@vintcap.com





 

 

2,083,333.33





          Vintage Tributum, L.P.
c/o Vintage Capital Management
4705 S. Apopka Vineland Road
Suite 206
Orlando, FL 32819
Attention: Brian R. Kahn
Email: bkahn@vintcap.com   2,075,151.00  

 

 



2

 

 

B. Former Buddy’s Members

 

Name and Address New Holdco Units Shares of Voting Non-Economic Preferred Stock
Shares of Common Stock into which New Holdco Units and Shares of Voting
Non-Economic Preferred Stock are Convertible

Brian DeGustino Revocable Trust c/o Brian DeGustino

32 Wedgewood Drive Hawthorn Woods, IL 60047
Email: degustinnob@gmail.com

792,529.62 158,505.92 792,529.62

Amy DeGustino Irrevocable Trust c/o Brian DeGustino

32 Wedgewood Drive Hawthorn Woods, IL 60047
Email: degustinnob@gmail.com

336,798.69 67,359.74 336,798.69

Samjor Family LP
c/o Brian Kahn

9935 Lake Louise Drive Windermere, FL 34786
Email: bkahn@vintcap.com

3,937,726.03 787,545.21 3,937,726.03

Vintage RTO, L.P.

c/o Vintage Capital Management 4705 S. Apopka Vineland Road Suite 206

Orlando, FL 32819
Attention: Brian R. Kahn
Email: bkahn@vintcap.com

2,233,218.53 446,643.71 2,233,218.53 Martin Meyer and Fengfeng Ren
1801 N. Mohawk St. #B
Chicago, IL 60614
Email:  martinmey@yahoo.com
            fengfengrn@gmail.com 336,798.69 67,359.74 336,798.69

David O’Neil

350 N. Orleans St., Suite 2N Chicago, IL 60654-1600

898,130.31 179,626.06 898,130.31

Jeffrey D. Miller 240 Maplewood Rd.

Riverside, IL 60546
Email: jdmiller10@protonmail.com

898,130.31 179,626.06 898,130.31

 



3

 

 

2.                  Miscellaneous; No Other Waivers or Amendments. As amended by
this Amendment, the provisions of Article I (Definitions) and Sections 3.1
(Notices), 3.2 (Waiver), 3.3 (Counterparts), 3.4 (Applicable Law), 3.5 (Waiver
of Jury Trial), 3.6 (Severability), 3.8 (Delivery by Electronic Transmission),
3.11 (Descriptive Headings; Interpretation) and 3.12 (Amendments) of the
Registration Rights Agreement shall apply to this Amendment mutatis mutandis.
Except as specifically amended hereby, the Registration Rights Agreement shall
continue in full force and effect as written. References to the Registration
Rights Agreement in other documents and agreements (including, for the avoidance
of doubt, the Registration Rights Agreement) will be deemed to be references to
the Registration Rights Agreement, as amended by this Amendment, regardless of
whether such documents and agreements refer to any amendments to the
Registration Rights Agreement.

 

3.      Entire Agreement. This Amendment, together with the Registration Rights
Agreement and all other documents and agreements referenced herein or therein,
represents the entire agreement, and supersedes all other prior agreements and
understandings, both written and oral, among the parties hereto or thereto, or
between any of them, with respect to the subject matter hereof and thereof.

 

[Remainder of Page Intentionally Left Blank]

 

 

 

 

 

 

 

 

 

 



4

 

 

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their respective officers thereunto duly authorized, all as of the date first
above written.

 

FRANCHISE GROUP, INC.



 

By: /s/ Michael S. Piper_________________________

Name: Michael S. Piper

Title: Chief Financial Officer



 

 

 

VINTAGE GROUP:

 

 

TRIBUTUM, L.P.

 



By: /s/ Brian Kahn_________________________

Name: Brian Kahn

Title: Authorized Signatory

 

 

SAMJOR FAMILY LP



 

By: /s/ Brian Kahn_________________________

Name: Brian Kahn

Title: Authorized Signatory

 

 

VINTAGE RTO, L.P.



 

By: /s/ Brian Kahn_________________________

Name: Brian Kahn

Title: Authorized Signatory

 

 

 

[Signature page to Amendment No. 1 to Registration Rights Agreement]

 



 

VINTAGE CAPITAL MANAGEMENT, LLC



 

By: /s/ Brian Kahn_________________________

Name: Brian Kahn

Title: Authorized Signatory

 

 

VINTAGE TRIBUTUM, LP



 

By: /s/ Brian Kahn_________________________

Name: Brian Kahn

Title: Authorized Signatory

 

 

 

 

 

 

 



[Signature page to Amendment No. 1 to Registration Rights Agreement]



 

 